Citation Nr: 9925348	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for PTSD, 
assigning a 10 percent rating thereto, effective March 23, 
1994, the day after his discharge from service.  The veteran 
disagreed with the assigned rating, and subsequently 
perfected an appeal of that decision.

In February 1999 the veteran submitted additional medical 
evidence to the record, consisting primarily of VA outpatient 
treatment records for the period from July 1994 to September 
1998.  The veteran also submitted a written waiver of his 
right to have the RO review this evidence first.  See 
38 C.F.R. § 20.1304(c) (1998).  Accordingly, the Board finds 
that it can consider this evidence in its decision without 
first remanding it to the RO for evaluation.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is manifested by panic attacks 
occurring up to 2 times a week, difficulty sleeping, anxiety, 
and sporadic episodes of depression and rage.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
Diagnostic Codes 9411, 9440 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is of sufficient severity 
to warrant a higher rating than 10 percent.  His contentions 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

In a September 1997 decision the RO granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent rating thereto effective March 23, 
1994, the day after the veteran's discharge from service.  
The veteran disagreed with the assigned rating.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for the veteran's PTSD.  However, he 
was not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in September 1997 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record at those times.  Thus, he was not harmed by the 
absence of a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1998) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, which requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 10 
percent rating requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships; and a total schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 

The medical evidence of record shows that in August 1994 in a 
VA psychiatric examination, the veteran complained of trouble 
at work, mistrust, anger, insomnia, and depression.  The 
examiner reported resolved nightmares.  The veteran was noted 
to be disheveled, depressed and tired with little range of 
affect, he was not psychotic, was grossly cognitively intact 
and had fair insight, and adequate judgment.  The diagnosis 
was mild to moderate PTSD with significant depressive 
symptoms.  In May 1997 the veteran underwent another VA 
psychiatric examination, at this time he again reported angry 
outbursts, irritability, and an inability to sleep, he also 
complained of nightmares twice a month, paranoid thoughts, 
and social withdrawal.  He had no hypervigilance, and no 
audio or visual hallucinations.  He reported panic or anxiety 
attacks ranging from once every 4-6 weeks to 3-4 times a 
week.  He had no crying episodes, had friends, and noted 
decreased concentration and energy.  There was no psychomotor 
retardation or suicidal ideation and he was not out of 
control.  The mental examination revealed that the veteran 
was fully oriented, calm, casually dressed, appropriately 
behaved and cooperative in attitude.  His mood was fine, and 
his affect was within normal limits.  His speech was 
spontaneous and responsive with no flights of ideas and no 
looseness of association.  His thought processes were logical 
and coherent and his memory was intact.  His concentration 
and attention were noted to be within normal limits.  He was 
assigned a Global Assessment of Functioning score of 70-80.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 70 is 
defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  A GAF of 71 
to 80 is described: "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

The VA outpatient treatment records for the period from July 
1994 to September 1998 show that the veteran's symptoms waxed 
and waned depending on life stresses, but that he had regular 
panic attacks throughout this period and is currently taking 
medication to control them.  Most recently his panic attacks 
were reported to be occurring two times a week.  
Additionally, the medication and flare ups of symptoms had 
caused the veteran to have erratic sleeping patterns 
resulting in his oversleeping regularly.  During this period 
the veteran went from working full time and attending school 
at night, to working part time and attending school part time 
to manage his stress levels more efficiently.  On those 
occasions when his PTSD symptoms would flare up, the veteran 
reported depression, anxiety, irritability, anger outbursts, 
and insomnia or a tendency to sleep too much.  To cope with 
anxiety the veteran was employing social avoidance and 
decreasing his work and school schedule.  

Also of record is a May 1996 statement by an employer 
indicating that the veteran was involuntarily laid off from 
his job due to excessive absenteeism and tardiness and that 
the employer could not recommend re-employment because 
although he was an excellent worker when at work, he had 
problems with constant lateness of 1-2 hours.

Given this evidence regarding the veteran's PTSD, the Board 
finds that his symptoms more nearly approximate the criteria 
for a 30 percent evaluation than any other level of 
impairment.  While the veteran was apparently doing well on 
the day of his May 1997 VA examination, his outpatient 
treatment records show that he has regular documented panic 
attacks, occasional decrease in work efficiency due to his 
sleeping troubles, and must adjust his occupational and 
social life to accommodate periods of increased stress.  A 50 
percent evaluation is not warranted because other than panic 
attacks, the veteran does not exhibit any of the other 
qualifying criteria.  Accordingly, the Board finds that the 
criteria for a 30 percent evaluation are met, and the 
veteran's claim of entitlement to a rating greater than 10 
percent is granted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).






ORDER

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

